14-748
    Manolis v. Brecher


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                   At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 8th day of January, two thousand fifteen.

    PRESENT:
                GERARD E. LYNCH,
                DENNY CHIN,
                      Circuit Judges,
                JOHN G. KOELTL,*
                      District Judge.
    _____________________________________

    Angie Joan Manolis,

                               Plaintiff-Appellant,

                         v.                                            14-748

    Daniel Brecher,

                               Defendant-Appellee.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                            Angie Joan Manolis, pro se, Athens, Greece.

    FOR DEFENDANT-APPELLEE:                             Abrams Garfinkel Margolis Bergson, LLP,
                                                        New York, New York.

    *
            The Honorable John G. Koeltl, of the United States District Court for the Southern
    District of New York, sitting by designation.
 1          Appeal from an order of the United States District Court for the Southern District of New

 2   York (Richard M. Berman, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the order of the district court is AFFIRMED.

 5          Appellant Angie Joan Manolis, proceeding pro se, appeals the district court’s order

 6   granting summary judgment in favor of appellee Daniel Brecher on her breach of contract claim.

 7   She also purports to appeal the district court’s previous dismissal of several of her other claims.

 8   We assume the parties’ familiarity with the underlying facts and procedural history.

 9          “We have an independent obligation to consider the presence or absence of subject

10   matter jurisdiction sua sponte.” Jennifer Matthew Nursing & Rehab. Ctr. v. U.S. Dep't of Health

11   & Human Servs., 607 F.3d 951, 955 (2d Cir. 2010) (alteration and internal quotation marks

12   omitted). Here, Manolis’s notice of appeal identifies only the district court’s order granting

13   summary judgment and references her intent to appeal only from that order, and not from the

14   final judgment in the case or from any prior order of the district court. She therefore has not

15   properly appealed the district court’s previous orders dismissing her other claims and denying

16   her motion for reconsideration of the dismissal of her defamation claim. See Fed. R. App. P.

17   3(c)(1)(B) (requiring that notice of appeal “designate the judgment, order, or part thereof being

18   appealed”); Gonzales v. Thaler, 132 S. Ct. 641, 652 (2012) (holding that the requirements of

19   Rule 3 are jurisdictional); New Phone Co., Inc. v. City of New York, 498 F.3d 127, 131 (2d Cir.

20   2007) (per curiam) (finding lack of jurisdiction to consider district court’s filing injunction

21   because notices of appeal did not mention the injunction order and intent to appeal therefrom

22   could not be inferred from notices). Accordingly, we address only whether the district court

23   erred in granting summary judgment on Manolis’s breach of contract claim.

24          We review a grant of summary judgment de novo, viewing “the facts in the light most

25   favorable to the non-moving party and draw[ing] all reasonable inferences in that party’s favor.”

26   Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 271 (2d Cir. 2011). Summary judgment


                                                       2
 1   is appropriate where “there is no genuine dispute as to any material fact and the movant is

 2   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Where the record taken as a

 3   whole could not lead a rationale trier of fact to find for the non-moving party, there is no genuine

 4   issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

 5   (internal quotation marks omitted).

 6          If a nonmoving party fails to comply with local rules governing summary judgment, a

 7   district court may rely on a moving party’s statement of undisputed facts as long as those facts

 8   are supported by the record. N.Y.S. Teamsters Conference Pension & Ret. Fund v. Express

 9   Servs., Inc., 426 F.3d 640, 649 (2d Cir. 2005). Here, the district court properly admitted

10   Brecher’s statement of undisputed facts because Manolis failed to comply with the requirement

11   of Southern District of New York Local Rule 56.1 to respond to the moving party’s statement of

12   undisputed facts in point-counterpoint fashion and to cite to admissible evidence. Contrary to

13   Manolis’s assertion, Brecher properly cited to admissible evidence supporting each point in his

14   statement of undisputed facts. Moreover, Manolis’s argument that the district court’s prior order

15   denying Brecher’s motion to dismiss her breach of contract claim conferred res judicata effect as

16   to the truth of the complaint’s allegations is meritless. See In re Teltronics Servs., Inc., 762 F.2d
17   185, 190 (2d Cir. 1985) (explaining that res judicata requires, inter alia, a final judgment on the

18   merits).

19          Manolis also argues that summary judgment was erroneous because she raised a material

20   question of fact as to whether Brecher breached the parties’ agreement by failing to appear as

21   counsel of record for her pro hac vice application. But the agreement unambiguously limited

22   Brecher’s services to “ministerial assistance” and explained that Brecher had “not been retained

23   to appear or to represent any one in any actions or proceedings.” Appellee’s App’x at 205.

24   Because “the agreement’s language is unambiguous and conveys a definite meaning,” Am. Home

25   Assur. Co. v. Hapag Lloyd Container Linie, GmbH, 446 F.3d 313, 316 (2d Cir. 2006) (internal

26   quotation mark omitted), and Manolis identified no record evidence raising a genuine dispute of

27   material fact, summary judgment in Brecher’s favor was proper.
                                                   3
1          We have considered all of Manolis’s remaining arguments and find them to be without

2   merit. Accordingly, we AFFIRM the order of the district court.

3
4                                              FOR THE COURT:
5                                              Catherine O=Hagan Wolfe, Clerk
6
7
8




                                                  4